DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 12 May 2021. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al hereinafter Sabella US PGPUB Number 20220086864 A1.
As per claim 1, Sabella teaches a cellular network slice management system (see par 0005 and 0038; cellular network and network slice) comprising: an edge cloud server system (see fig 9, fig 10B, item 1090; fig 1B) that executes a cloud-based application; a cellular network, comprising a plurality of base stations and a slice orchestrator server system that is in communication with the cloud-based application executed by the edge cloud server system (see par 0040, 0042 which discuss base stations and orchestrator), wherein the slice orchestrator is configured to: determine that the cloud-based application is authorized to manage a cellular network slice utilized by the cloud-based application for communication with a plurality of user equipment (UE) (par 0049, authorizing UE to use V2X services based on HSS information; see par 0065);
Sabella appears to teach “receive a request from the cloud-based application to modify the cellular network slice from the cloud-based application, and in response to the request, modify a parameter of the cellular network slice, wherein: the cellular network uses the modified slice for communication with the plurality of UE for the cloud-based application” (par 0240, 102, 0126, and 0129) because Sabella does discuss request and elaborate as well on change/modification to network slice and parameters. However, Sabella does not explicitly state modification of network slice and parameters based on a request. One skill artisan at the effective filing time of the invention as claimed would recognize and consider that any change made in the system is caused by a triggering event or a request (see par 0277). 


 As per claim 3, Sabella teaches the cellular network slice management system of claim 1, wherein the parameter is downlink throughput per UE for the cloud-based application (par 0075, 0077, 0104, and 0257 which discuss uplink and downlink).  

As per claim 4, Sabella teaches the cellular network slice management system of claim 1, wherein the parameter is uplink throughput per UE for the cloud-based application (par 0075, 0077, 0104, and 0257 which discuss uplink and downlink).  

As per claim 5, Sabella teaches the cellular network slice management system of claim 1, wherein the parameter is delay tolerance for the cloud-based application (see par 0257 and 2561, E2E delay …. to a maximum tolerable RTT constraint).  

As per claim 6. Sabella teaches the cellular network slice management system of claim 1, wherein the cellular network is further configured to: receive a first request from a user that the cloud-based application be activated (see par 0287; a different slice is activated); 4 and receive a second request from the user to delegate slice management to the cloud- based application (see par 0133, 0134; delegate LCM pat to VNFM).  

As per claim 7, Sabella teaches the cellular network slice management system of claim 1, wherein the cloud-based application is configured to: determine that a number of UE operating on a particular cell of the cellular network using the cloud-based application exceeds a threshold number of UE (see par 0102, 0200, and 0230 discuss exceeding and threshold) and in response to determining that the number of UE operating on the particular cell of the cellular network exceeds the threshold number of UE, transmit the request to modify the cellular network slice to the slice orchestrator server system (see par 0126 and 0129 which discuss change and modification).  

As per claim 8, Sabella teaches the cellular network slice management system of claim 1, wherein the cloud-based application is configured to: monitor performance of one or more UE of the plurality of UE using the cloud- based application (par 0179, equipment monitored by computing devices 802); and in response to monitoring the performance of the one or more UE, transmit the request to modify the cellular network slice to the slice orchestrator server system (see par 0102, 016, and 0129).  

As per claim 9, Sabella teaches the cellular network slice management system of claim 1, wherein the cellular network is a 5G New Radio (NR) cellular network (see fig 3E; par 0015, 0070, 5G-NR, New Radio; 0087 and 0157).  

Claims 10, 12-19 are method and non-transitory processor-medium of claims 1, and 3-9 discussed above. Therefore, they are rejected under the same rationale.

Claim(s) 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabella and and Rolia et al. hereinafter Rolia PGPUB number 2018/0097876.
As per claim 2, Sabella teaches the cellular network slice management system of claim 1, wherein the parameter of the cellular network slice is modified by the slice orchestrator server system in response to the request (see par 0126, 0129). However, Sabella does not discuss without input from a user. Rolia teaches at block 540 about an onboarding manager that instructs requesting application component to change a configuration …. (see par 0042). It would be obvious to one of ordinary skilled in the art at the effective filing time of the invention to combine Rolia “without user input” features into Sabella’s to facilitate automation and seamless interaction within the system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454